EXHIBIT 10.42

NON-SOLICITATION AGREEMENT

        THIS NON-SOLICITATION AGREEMENT (this “Agreement”) is made and entered
into effective as of August 7, 2000 (the “Effective Date”), by and between
SanDisk Corporation, a Delaware corporation (“SanDisk”), DigitalPortal Inc., a
Delaware corporation (“DPI”), and Photo-Me International, Plc. (“PMI”), a
corporation organized under the laws of England and Wales.

        WHEREAS, as of even date herewith, the parties have entered into a
Definitive Agreement for joint operation and control of a Vending Business (the
“Definitive Agreement”); and

        WHEREAS, the parties desire to enter into this Agreement to set forth
their agreement concerning solicitation of employees.

        NOW, THEREFORE, in consideration of the premises and the covenants
herein and in the Definitive Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties hereby agree as follows:

        1.  Definitions. Capitalized terms not otherwise defined herein shall
have the meaning ascribed to such terms in the Definitive Agreement.

        2.  PMI’s Covenant not to Solicit. PMI covenants that it will not,
unless and until such employee has been terminated or subject to a notice of
termination, solicit for employment purposes any employee of SanDisk or DPI or
endeavor or attempt in any way to interfere with or induce a breach of any
employment or contractual relationship that SanDisk or DPI may have with any
employee, agent, independent contractor or representative.

        3.  SanDisk’s Covenant Not to Solicit. SanDisk covenants that it will
not, unless and until such employee has been terminated or subject to a notice
of termination, solicit for employment purposes any employee of PMI, Photo-Me
USA, LLC or DPI or endeavor or attempt in any way to interfere with or induce a
breach of any employment or contractual relationship that PMI, Photo-Me USA, LLC
or DPI may have with any employee, agent, independent contractor or
representative.

        4.  DPI’s Covenant Not to Solicit. DPI covenants that it will not,
unless and until such employee has been terminated or subject to a notice of
termination, solicit for employment purposes any employee of PMI, Photo-Me USA,
LLC or SanDisk or endeavor or attempt in any way to interfere with or induce a
breach of any employment or contractual relationship that PMI, Photo-Me USA, LLC
or DPI may have with any employee, agent, independent contractor or
representative.

        5.  Enforcement. Each party acknowledges that execution of this
Agreement is a condition to the Definitive Agreement and acknowledges the
adequacy of consideration for each covenant contained herein. Each party
understands and acknowledges that any violation of this Agreement may cause the
other party and/or DPI irreparable harm, the amount of which may be difficult to
ascertain, and therefore agrees that the other party and/or DPI shall have the
right to apply for specific performance and/or an order restraining and
enjoining any breach and for such other relief as the other party and/or DPI
shall deem appropriate. Such right is to be in addition to the remedies
otherwise available at law or in equity. Each party expressly waives the defense
that a remedy in damages will be adequate and any requirement for the posting of
a bond by the other party and/or DPI in an action for specific performance or
injunction.

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


--------------------------------------------------------------------------------

        6.  Limitation of Liability.

        EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, NEITHER PARTY SHALL BE
RESPONSIBLE OR LIABLE TO THE OTHER FOR LOST PROFITS, OR LOST BUSINESS
OPPORTUNITIES OR FOR INDIRECT, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR IN CONNECTION WITH PERFORMANCE OF WORK PROVIDED FOR UNDER THIS
AGREEMENT OR FOR TERMINATION OF THIS AGREEMENT AS PROVIDED FOR HEREIN. This
section shall survive termination of this Agreement.

        7.  Dispute Resolution. All disputes arising in connection with this
Agreement shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by one or more arbitrators appointed in
accordance with the said Rules. The arbitration shall take place in New York,
New York and shall be conducted in the English language. The parties hereby
agree to the enforceability of any judgements worldwide and to the authority of
the arbitrator to award injunctive relief. This section shall survive
termination of this Agreement.

        8.  Governing Law. This Agreement shall in all respects be construed
according to the laws of the State of California, without regard to the conflict
of laws principles thereof. This section shall survive termination of this
Agreement.

        9.  Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be executed by less than all of the parties to
this Agreement, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

        10.  Notices. Any notice, request, instruction, or other document to be
given must be in writing and delivered personally or sent by certified mail or
by United States Express Mail, postage or fees prepaid, or by FedEx, as follows:

 If to SanDisk to: SanDisk Corporation
140 Caspian Court
Sunnyvale, CA 94089
Attn: Vice President, General Counsel
Facsimile: 408-548-0385



 with copies to: Brobeck, Phleger & Harrison LLP
Two Embarcadero Place
Palo Alto, CA 94303
Attn: Timothy R. Curry, Esq
Facsimile: 650-496-2715



 If to PMI to: Photo-Me International, Plc. c/o KIS
2110, avenue du Général de Gaulle
38130 Echirolles
France
Attn: Directeur Juridique
Facsimile: 011-33-476- 339647



 with a copy to: Wolin, Ridley & Miller LLP
1717 Main Street, Suite 3100
Dallas, Texas 75201
Attn: Stephen A. Kennedy, Esq.
Facsimile: (214) 939-4949



 If to DPI: DigitalPortal Inc. c/o SanDisk Corporation
140 Caspian Court
Sunnyvale, CA 94089
Attn: President of DigitalPortal Inc.
Attn: President and CEO SanDisk Corporation
Facsimile 408-542-0600




--------------------------------------------------------------------------------

Any notice delivered personally in the manner provided here will be deemed given
to the party to whom it is directed upon the party’s (or its agent’s) actual
receipt. Any notice addressed and mailed in the manner provided here will be
deemed given to the party to whom it is addressed at the close of business,
local time of the recipient, on the fourth (4th) business day after the day it
is placed in the mail or, if earlier, the time of actual receipt. This section
shall survive termination of this Agreement.

        11.  Termination. This Agreement shall terminate with the termination of
the Definitive Agreement, except where the Definitive Agreement is terminated
due to the closing of an initial public offering and where either party remains
at least a * shareholder of DPI.

        12.  Miscellaneous. This Agreement contains the entire agreement between
the parties regarding its subject matter and supersedes all prior or
contemporaneous proposals, agreements, representations and understandings,
whether written or oral, between the parties regarding such subject matter. This
Agreement may not be amended or modified except in writing signed by each of the
parties hereto. This Agreement shall be binding on and shall inure to the
benefit of the parties hereto and their respective successors and assigns. In
the event that any of the provisions of this Agreement shall be held by a court
or other tribunal of competent jurisdiction to be illegal, invalid or
unenforceable, such provisions shall be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect. This Agreement shall be construed as to its fair meaning and not
strictly for or against either party. The headings hereof are descriptive only
and not to be construed in interpreting the provisions hereof. This Agreement
may be executed in any number of counterparts, each of which may be executed by
less than all of the parties, each of which shall be enforceable against the
party actually executing such counterpart, and all of which together shall
constitute one instrument. The parties shall be entitled to rely upon and
enforce a facsimile of any authorized signatures as if it were the original.
This section shall survive termination of this Agreement.

*  INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

        IN WITNESS WHEREOF, PMI and SanDisk have caused this Agreement to be
executed by their duly authorized officers as of the date first set forth above.





     PHOTO-ME INTERNATIONAL, PLC


  By:   /s/ Serge Crasnianski     

--------------------------------------------------------------------------------

     Name: Serge Crasnianski
Title: Chief Executive Officer





     SANDISK CORPORATION


  By:   /s/ Eli Harari     

--------------------------------------------------------------------------------

     Name: Eli Harari
Title: President





     DIGITALPORTAL INC.


  By:   /s/ Nelson Chan     

--------------------------------------------------------------------------------

     Name: Nelson Chan
Title: President and Chief Executive Officer
